UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1524



EMMA CURRY, Widow of Columbus Curry, deceased,

                                                           Petitioner,

          versus


EASTERN ASSOCIATED COAL CORPORATION; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-622-BLA)


Submitted:   August 31, 1999             Decided:   September 23, 1999


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger D. Forman, FORMAN & CRANE, L.C., Charleston, West Virginia,
for Petitioner. Mark E. Solomons, Laura Metcoff Klaus, ARTER &
HADDEN, L.L.P., Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emma Curry seeks review of the Benefits Review Board’s deci-

sion and order affirming the administrative law judge’s denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1999).    Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.*

See Curry v. Eastern Assoc. Coal Corp., BRB No. 98-622-BLA (B.R.B.

Mar. 10, 1999).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




     *
       We note that our recent decision in Double B. Mining, Inc.
v. Blankenship, 177 F.3d 240 (4th Cir. 1999), is dispositive of the
critical issues in this case.


                                   2